DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/13/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claim 25, the claim reads “with at least one measurement being a real-time measurement of the at least one feature to identify at least one loop within the colon”, however the specification does not provide how the method goes from the real-time measurement to the identification of the at least one loop within the colon. The specification merely states “mapping functionality may also support a number of additional functions and applications, such as detection and mitigation of loops during colonoscopy” [0124] and “At higher levels, the system 12, 14a, 14b, 14c or 14d can assist the operator in identifying the formation of loops within the colon, provide three-dimensional mapping of the patient’s colon that the operator of the patient’s doctor can use to track changes in health over time” [0128]. Thus, the specification does not provide for how the real-time measurement is used to identify at least one loop within the colon.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 25, the claim reads “with at least one measurement being a real-time measurement of the at least one feature to identify at least one loop within the colon”, however it is unclear how the method utilizes the real-time measurement to identify the at least one loop within the colon. The examiner recommends clarifying what this real-time measurement corresponds to and how that measurement is used to identify at least one loop within the colon.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Kashima US 20170257619 A1 “Kashima” and further in view of Altmann et al. US 20060253031 A1 “Altmann”.
In regard to claim 1, Kashima discloses “A system for providing three-dimensional imaging of a surgical site during surgery, comprising:” (“FIG. 1 is a block diagram illustrating an exemplary configuration of one embodiment of an endoscope system according to the present disclosure. The endoscope system 1 of FIG. 1 is configured with an endoscope probe 11, an image processing device 12, and a display 13” [0033-0034]. Therefore, Kashima describes a system. In regard to providing three-dimensional imaging of a surgical site during surgery, Kashima discloses “The 3D image captured by the 
“a tubular sleeve formed of an elongated cylinder having a first end and a second end extending along a horizontal axis, the second end configured to enter a body of a patient and be positioned at a distance of up to 30 cm from the surgical site” (“As illustrated in FIG. 2, the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope probe 11, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041]. As illustrated in FIG. 2, these cameras 21A and 21B are located at the distal end of a tubular sleeve formed of an elongated cylinder having a first end and a second end extending along a horizontal axis. Furthermore, since “the front view camera 21 capture an image of the surgical site” [0043], under broadest reasonable interpretation, the second end had to have been configured to enter a body of a patient and be positioned at a distance of up to 30 cm from the surgical site.); 
“a medical scanning and mapping system positioned at the second end of the tubular sleeve, the medical scanning and mapping system having at least one optical hardware system configured to scan and capture images of a three-dimensional environment within the body, the optical hardware system comprising:” (“Returning to FIG. 1, the zoom drive unit 23 drives an optical lens of an imaging optical system on the basis of a control signal that is supplied from the operation unit of the image processing device” [0045]. An optical imaging system constitutes a medical scanning and mapping system having at 
“at least one optical source fixed at the second end of the tubular sleeve and configured to illuminate the three-dimensional environment within the body” (“The illumination unit 24 is configured with a halogen lamp, a xenon lamp, a light emitting diode (LED) light source or the like, for example, and emits light for lighting the surgical site. For example, the illumination unit 24 can be configured in such a manner that a LED light source is located at the vicinity of the each of the front view camera 21 and the side view cameras 22A and 22B of FIG. 2, and may be configured in such a manner that only a light emission unit is provided at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B […]” [0046]. A LED light source constitutes an optical source. Since the illumination unit 24 can be a LED light source that is located at the vicinity of each of the front camera 21 (i.e. including the front cameras 21A and 21B), under broadest reasonable interpretation, the at least one optical source (i.e. LED light source) is fixed at the second end of the tubular sleeve (i.e. the cylinder shown in FIG. 2) and configured to illuminate the three-dimensional environment within the body.); 
“at least two cameras fixed at the second end of the tubular sleeve and configured to capture the images of the three-dimensional environment” (“As illustrated in FIG. 2, the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope probe 11, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041].);  
“an image reconstruction system having at least one processor […] and configured to process the images […]” (“The image processing device 12 includes a front view camera data acquisition unit 31, side 
Kashima does not teach that the at least one processor is “positioned within the tubular sleeve” or that the processor is configured to “provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment”.
Altmann discloses that the at least one processor is “positioned within the tubular sleeve” and that the processor is configured to “provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment” (“an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the target” [0067]. Therefore, since the image processor can be operatively connected to the catheter, under broadest reasonable interpretation, image processor constitutes at least one processor that can be positioned within the tubular sleeve. 
Additionally, in regard to the processor being configured to provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment, Altmann discloses “The image processor produces a 3-D skeleton model of the target structure, at a 3-D reconstruction step 58” [0174] and “Alternatively, a separate 3-D electrical activity map (often referred to as an electro-anatomical map) can be generated and displayed. […] In some embodiments, the image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Kashima so as to include the processor of the image reconstruction system being positioned within the tubular sleeve and configured to provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor within the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Additionally, by providing at least one three-dimensional measurement, the user can assess the progression of a surgical procedure and make adjustments to the procedure accordingly. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with more information regarding the characteristics of the tissue.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima US 20170257619 A1 “Kashima” and Altmann et al. US 20060253031 A1 “Altmann” as applied to claim 1 above, and further in view of Copland US 20140268041 A1 "Copland".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein at least one of the two cameras camera is a plenoptic camera configured to capture variation of intensity with spatial position and angle of rays from the at least one optical source from each part of the three-dimensional environment observed by the camera”.
Copland discloses “wherein at least one of the two cameras camera is a plenoptic camera configured to capture variation of intensity with spatial position and angle of rays from the at least one optical source from each part of the three-dimensional environment observed by the camera” (“Turning now to FIG. 2, a simplified schematic view of an ocular tomography system 200 is illustrated. The system 200 includes light sources 202, a plenoptic detector 204, and a processing system 206” [0022]. Furthermore, Copland discloses “Specifically, the plenoptic detector 204 is configured to determine both intensity and direction of light reflecting from the eye 100 and hitting the detector” [0023] and that “the plenoptic detector 204 is configured to capture the intensity, position and direction of light hitting the detector” [0025]. In this case, since the plenoptic detector is configured to determine intensity, position and direction of light hitting the detector, under broadest reasonable interpretation, the plenoptic detector 204 constitutes a plenoptic camera that captures variation of intensity with spatial position.
In regard to the plenoptic camera angling the rays from the at least one optical source from each part of the three-dimensional environment observed by the camera, Copland discloses “the plenoptic detector 204 can include a photosensor array comprising a plurality of photosensors and a microlens array comprising a plurality of microlenses that are referred to as lenslets” [0024] and “each lenselet in the microlens array 304 receives light from the eye at different angles and spatially separates the light at different angles at the photosensor array 302” [0038]. Since the plenoptic detector 204 includes lenslets and each lenslet can receive light from the eye at different angles, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the plenoptic camera as disclosed in Copland in order to obtain images of the region of interest that are associated with different intensities. The light intensity information that is detected by a plenoptic detector (i.e. camera) can be “used to effectively refocus a plenoptic image at different focus depths after the image has been captured” [Copland: 0023]. Furthermore, the refocused image can be used to “extract depth information” which could provide a physician with information regarding the location of a specific feature within the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of providing a refocused image from the plenoptic camera to the physician to better assess the status of the patient and develop and/or update a treatment plan.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, combination of Kashima and Altmann does not teach “wherein the plenoptic camera includes: an imaging lens system configured to create a local image of the three-dimensional environment within a field of view; a microlens array positioned at a specific location with respect to focal length of the imaging lens system; and, a light detecting array positioned at a distance from the microlens array, wherein the positioning of the microlens array provides data to the image reconstruction system for extraction of depth information about the three-dimensional environment”.
Copland discloses “wherein the plenoptic camera includes: an imaging lens system configured to create a local image of the three-dimensional environment within a field of view” (“each photosensor in the photosensor array 302 receives a different view of the eye from each lenslet in the array of microlenses 304, and wherein each different view of the eye is received at a separate location on the photosensor array 302 to produce a multidimensional array of different views of the eye at the 
“a microlens array positioned at a specific location with respect to focal length of the imaging lens system” (“The microlens array 304 is configured to receive this light and direct that light to the photosensor array 302” [0037]. Therefore, the system includes a microlens array that is configured to direct the light it receives to the photosensor array 302 (i.e. the imaging lens system). Furthermore, in regard to the microlens array being positioned at a specific location with respect to the focal length of the imaging lens system, Copland discloses “different relative positioning between the microlens array 304 and the sensor array 302 can be used. For example, the photosensor array 302 may be positioned one lenslet focal length behind the microlens array 304” [0035]. Since the photosensor array (i.e. the imaging lens system) can be positioned one lenslet focal length behind the microlens array, under broadest reasonable interpretation, the microlens array is positioned at a specific location with respect to the focal length of the imaging lens system.); and, 
“a light detecting array positioned at a distance from the microlens array, wherein the positioning of the microlens array provides data to the image reconstruction system for extraction of depth information about the three-dimensional environment” (“An example of this is illustrated in FIG. 3, which shows rays 310 hitting lenslet 312 in microlens array 304, and subsequently hitting a point 316 on photosensor array 304” [0041]. As shown within FIG. 3, the photosensor array 302 (i.e. the light detecting array) is positioned at a distance from the microlens array 304. Since the photosensor receives the light rays from the microlens array, under broadest reasonable interpretation, the photosensor array constitutes a light detecting array.  Furthermore, Copland discloses “the plenoptic detector 404 is configured to detect the resulting Purkinje images 408 on the eye 100. […] The plenoptic image data can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the plenoptic camera including the imaging lens system, microlens array and the light detecting array as disclosed in Copland in order to obtain images of the region of interest that are associated with different intensities. The light intensity information that is detected by a plenoptic detector (i.e. camera) can be “used to effectively refocus a plenoptic image at different focus depths after the image has been captured” [Copland: 0023]. Furthermore, the refocused image can be used to “extract depth information” which could provide a physician with information regarding the location of a specific feature within the region of interest. With this refocused image from the plenoptic camera the physician can better assess the status of the patient and develop a treatment plan accordingly.
Claims 4, 6-8 and 10-16, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable by Kashima US 20170257619 A1 “Kashima” and Altmann et al. US 20060253031 A1 “Altmann” as applied to claim 1 above and further in view of Liu US 20180270474 A1 "Liu".
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the optical hardware system further includes an optically-based pattern generator configured to impose an original projected pattern of structured light having regular and controlled spatial variations in intensity”.
Liu discloses “wherein the optical hardware system further includes an optically-based pattern generator configured to impose an original projected pattern of structured light having regular and controlled spatial variations in intensity” (“A procedure or process 2100 steps for acquisition of the optical property maps using spatially-modulated imaging is shown in FIG. 25. In particular, at step 2110, the projector 310 illuminates two grayscale sinusoidal fringe patterns of the target object 324 at different spatial frequencies (fx) with 3 phase shifted by 120 degrees. Sequential illumination of the spatial frequency patterns are controlled by a program running on the controller/computer 130 and filters are used to generate spatial frequency illumination with different wavelengths” [0238]. Since the projector 310 can illuminate two grayscale sinusoidal fringe patterns of the target object, under broadest reasonable interpretation, a projected pattern of structured light is able to be projected that has a regular and controlled spatial variation in intensity. Additionally, since the controller/computer 130 and the filters can be used to generate spatial frequency illumination, under broadest reasonable interpretation, the combination of the controller/computer 130 and the filters constitutes an optically-based pattern generator which is configured to impose an original projected pattern of structured light.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the optically-based pattern generator disclosed in Liu in order to emit light to the subject with a specific pattern. Depending on the type of light that is used to illuminate tissue, different characteristics of said tissue may be more distinguishable. Combining the prior art elements according to known techniques would yield the predictable result of illuminating the tissue with a specific pattern of light.
In regard to claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Kashima discloses “wherein the at least two cameras include a first high-resolution camera and a second high-resolution camera, […]” (“Thus, for example, the front view camera 21 and the side view cameras 22A and 22B can be image sensors of different resolutions, in such a manner that the front view camera 21 employs an image sensor of high resolution […] which is called a 4K camera” [0043]. Therefore, since the front view camera 21 includes the first and second cameras 21A and 21B and employs an image sensor of high resolution, under broadest reasonable interpretation, the at least two cameras include a first high-resolution camera and a second high-resolution camera.).
Kashima does not teach “wherein the at least one processor is positioned within the second end of the tubular sleeve”.
Altmann discloses “wherein the at least one processor is positioned within the second end of the tubular sleeve” (“an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the target” [0067]. Therefore, since the image processor can be operatively connected to the catheter, under broadest reasonable interpretation, image processor constitutes at least one processor that can be positioned within the tubular sleeve (i.e. endoscope of Kashima).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Kashima so as to include the processor of the image reconstruction system being positioned within the tubular sleeve and configured to provide at least one three-dimensional measurement of at least one feature within the three-dimensional environment as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor within the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Additionally, by providing at least one three-dimensional measurement, the user can assess the progression of a surgical procedure and make adjustments to the procedure 
The combination of Kashima and Altmann does not teach “the first high-resolution camera located a distance from the optical source and the second high-resolution camera located a different distance from the optical source than the first high-resolution camera, wherein each of the first high-resolution camera and the second high-resolution camera captured at least one image simultaneously”. 
Liu teaches “the first high-resolution camera located a distance from the optical source and the second high-resolution camera located a different distance from the optical source than the first high-resolution camera, wherein each of the first high-resolution camera and the second high-resolution camera captured at least one image simultaneously” (“In a further embodiment, the 3D scanning module 110 and the imaging module 120 may be embodied in an imaging configuration 500A, as shown in FIG. 5A. In particular, the configuration 500A includes the light emitter module 310 an image detection module 320, as previously discussed with regard to FIG. 4A, with the addition of a fluorescence detection module 510 that is used in conjunction with the fluorescence emission filter 340” [0120]. In this case, the light emitter module 310 constitutes an optical source. As shown in FIG. 5A, the first camera and the second camera are located at different distances from the optical source (i.e. the light emitter module 310) with the first camera being located closer to the optical source and the second camera being located farther from the optical source. Therefore, under broadest reasonable interpretation, the first high-resolution camera of Kashima can be located at a distance from the optical source and the second high-resolution camera can be located at a different distance from the optical source than the first high-resolution camera. 
Furthermore, in regard to the first high-resolution camera and the second high-resolution camera capturing at least one image simultaneously, Liu discloses “In another aspect, the configuration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the two cameras being high-resolution cameras that are located at different distances from the optical source and can capture the at least one image simultaneously as disclosed in Liu in order to acquire multiple high resolution images simultaneously. By capturing high-resolution images from two cameras simultaneously, the target region can viewed within two perspectives from data acquired at the same time. This simultaneous capturing of images makes it possible to perform comparison between the images acquired from the region of interest at the same time. Combining the prior art elements according to known techniques would yield the predictable result of acquiring two images to better understand the characteristics of the region being examined.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Kashima discloses “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to:” (“In the computer, by loading the removable recording medium 111 into the drive 110, the programmed can be installed into the storage unit 108 via the input/output interface 105” [0113] and “Note that the program executed by the computer may be a program in which processes are carried out in a time series in the order […]” [0114]. Therefore, since the removable recording medium 111 can be inserted into the computer to allow a program to be executed by the computer, under broadest reasonable interpretation, the removable recording medium 111 constitutes a non-transitory processor readable medium, operable coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions that are executed by the processor to perform specific functions.); 
The combination of Kashima and Altmann does not teach “associate one or more components of a pattern within a first image recorded by the first high resolution camera and a pattern within a second image recorded simultaneously by the second high resolution camera with the original projected pattern provided by the optically based patterned generator” or “84determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using the association between the patterns”.
Liu discloses “associate one or more components of a pattern within a first image recorded by the first high resolution camera and a pattern within a second image recorded simultaneously by the second high resolution camera with the original projected pattern provided by the optically based patterned generator” (“topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y, which may be expressed as fzij = [(xi, yi); i=1, 2 . . . L, j=1, 2 . . . M]. In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, i represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest reasonable interpretation, are associated with projected pattern of light (i.e. the original projected pattern). Since the topography measurements are able to be used to generate the association of values referred to as point clouds (i.e. the components of a pattern within the image), under broadest reasonable interpretation, the at least one processor is able to associate one or more components of a pattern within the image recorded by the cameras. Furthermore, in order to combine the 3D (three-dimensional) surface tomography information (i.e. obtained from the first high resolution camera) with the fluorescence imaging information (i.e. obtained from the second high resolution camera) under broadest reasonable interpretation, the at least one processor has to be able to associate the point cloud components of the first and second images. Additionally, Liu discloses “A process 100 executed by the controller 130 for co-registration of the intraoperative optical data captured by the imaging system 100 of the present invention with other image data is shown in FIG. 12” [0162]. In order to perform co-registration, the processor (i.e. controller 103) has to be able to associate certain points within the images with one another. Therefore, under broadest reasonable interpretation, the processor performs the step of associating one or more components of a pattern within a first image and a second pattern within a second image.
In regard to the optically based patterned generator, Liu discloses “A procedure or process 2100 steps for acquisition of the optical property maps using spatially-modulated imaging is shown in FIG. 25. In particular, at step 2110, the projector 310 illuminates two grayscale sinusoidal fringe patterns of the target object 324 at different spatial frequencies (fx) with 3 phase shifted by 120 degrees. Sequential illumination of the spatial frequency patterns are controlled by a program running on the controller/computer 130 and filters are used to generate spatial frequency illumination with different wavelengths” [0238]. Since the projector 310 can illuminate two grayscale sinusoidal fringe patterns of 
“84determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using the association between the patterns” (“It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324” [0135]. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a spatial relationship using the association between the patterns within the three-dimensional environment of the body. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value associated with points on the surface of the target object, under broadest reasonable interpretation, the processor performs the step of determining three-dimensional spatial reconstructions (i.e. a map of depth z) of the three-dimensional environment within the body using association between the patterns (i.e. the point clouds).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include the optically based patterned generator as disclosed in Liu in order to allow a light pattern to be projected to the region of interest. By including an optically based patterned generator, at least one pattern of light can 
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein determination of three-dimensional spatial reconstructions uses location of each pattern component in the first image and the second image and information on geometry between the first high resolution camera and the second high resolution camera”.
Liu discloses “wherein determination of three-dimensional spatial reconstructions uses location of each pattern component in the first image and the second image and information on geometry between the first high resolution camera and the second high resolution camera” (“It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a spatial relationship using the association between the patterns within the three-dimensional environment of the body. Considering that the point clouds can be expressed in terms of x, y, and z for the points in the data set, under broadest reasonable interpretation, the location of each pattern component can be determined for the first and second image. Additionally, since the 3D surface 
In regard to using information of geometry between the first high resolution camera and the second high resolution camera, Liu discloses “the projection mapping process analyzes and calculates the relative distances between the image projector and various portions/points/regions of the non-flat surface to be projected with images, such as the target object 324. Based on the distance calculation, the system 100 generates a corrected image that takes the surface geometry of the surface onto which the image is to be projected (target object 324) into account” [0224]. Therefore, a distance calculation can be performed between the image projector and the target object 324 so at to account for the surface geometry of the target object when taking images. Furthermore, Liu discloses “the image registration between 2 different image detection modules 320 and 320A may be optimized based on the depth profile. For example, it is possible to register the image captures by image detector 320 (fluorescence images) to the images captured by image detector module 320A (color images). The transformation matrix for image registration depends on the distance of the target object 324 to the image detector modules 320 and 320A” [0242]. As established in FIG. 5A, camera 2 can be designated for fluorescence imaging, while camera 1 can be designated to for 3D scanning (i.e. to create a depth image), thus image detector module 320 constitutes a second camera (i.e. for fluorescence imaging) and image detector module 320A constitutes a first camera (i.e. for color images or tomography images). Since the transformation matrix required to perform image registration between cameras 1 and 2 depends on the distance from the cameras (i.e. image modules 320 and 320A) to the target object 324, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the determination of three-dimensional spatial reconstructions using locations of each pattern component and the geometry between the first and second cameras as disclosed in Liu in order to analyze the differences between the first and second images and generate a three-dimensional reconstruction of the region of interest. In order to generate a map of depth z (i.e. a third dimension), the processor had to have determined a three-dimensional spatial relationship using the association between the patterns emitted by the first and second high resolution cameras to the three-dimensional environment of the body [Liu: 0135]. This map of the depth can provide the user with a better understanding of the region of interest within the subject. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional reconstruction based on the images obtained by the first and second high resolution cameras.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the at least one optical source is a modulated light source and at least one camera is a time-of-flight camera”.
Liu discloses “wherein the at least one optical source is a modulated light source and at least one camera is a time-of-flight camera” (“For example, the light emitter module 310 may be configured as a digital projector or a light source that is modulated by a spatial light modulator to provide structured illumination” [0137]. In this case, the light emitter module 310 constitutes an optical source. Additionally, since the light emitter module 310 (i.e. optical source) is able to be configured as a light 
In regard to at least one camera being a time-of-flight camera, Liu discloses “In some embodiments, a time-of flight laser range finder, or Lidar, or laser scanner may be integrated or utilized in conjunction with the optical imaging capabilities of the present invention previously discussed. […] the time-of-flight laser range finder or scanner identifies the distance of the target object 324 by identifying the round-trip time that it takes for a pulse of light emitted by the range finder to reach the target object 324 and return back to the ranger finger” [0181]. Furthermore, Liu discloses “The scanning module 110 includes one or more technologies including but not limited to laser scanning triangulation, structured light, time-of-flight, conoscopic holography, modulated light, stereo-camera, Fourier 3D scanning, low coherence interferometry, common-path interference 3D scanning and contact profilometers” [0091]. Since the time-of-flight scanner can identify the round-trip time it takes for a pulse of light to travel and the scanning module 110 (i.e. camera) can include time-of-flight capabilities, under broadest reasonable interpretation, at least one camera can be a time-of-flight camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the modulated light source and the time-of-flight camera as disclosed in Liu in order to allow the light pattern emitted to the region of interest to be modulated and camera can collect imaging data associated with a time-of-flight. By including a modulated light source, the light that is emitted to the region of interest within the patient can be more easily modified to collect imaging data. Furthermore, a time-of-flight camera allows for the calculation of the distance of a target object (i.e. the depth of the target object) so that the user can identify the location of the target object more easily. Combining the prior art elements according to known techniques would yield the predictable result of modulating the 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “further comprising a data cable connecting the image reconstruction system to the at least one optical hardware system”.
Liu discloses “further comprising a data cable connecting the image reconstruction system to the at least one optical hardware system” (“It should also be appreciated that the components of the system 100, including the light emitter module 310, the image detection module 320, the fluorescence detection module 510, the projector 910, the light source 450, as well as the various filters 340 and 410 when implemented as moveable devices, or any other component of the system 100 requiring control, are coupled to, or are otherwise in a wired or wireless communication with, the controller 130” [0256]. Since the components of the system can be coupled in a wired communication with the controller 130, under broadest reasonable interpretation, a data cable connecting the image reconstruction system to the at least one optical hardware system can be present. Furthermore, Liu discloses “the controller 130 may be configured to communicate through a wired or wireless communication network with a remote computing device (e.g. a portable or standalone computing device) that may be configured to coordinate and synchronize the operation of the components of the system 100, such that the controller 130 serves as an interface between the components of the system 100 and the remote computing device” [0256]. Therefore, the controller can include a wired communication network that synchronized the operation of the components within the optical hardware system (i.e. the light emitter module 310, the image detection module 320) with the image reconstruction system (i.e. the remote computing device).).

In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Kashima discloses “wherein the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to” (“In the computer, by loading the removable recording medium 111 into the drive 110, the programmed can be installed into the storage unit 108 via the input/output interface 105” [0113] and “Note that the program executed by the computer may be a program in which processes are carried out in a time series in the order […]” [0114]. Therefore, since the removable recording medium 111 can be inserted into the computer to allow a program to be executed by the computer, under broadest reasonable interpretation, the removable recording medium 111 constitutes a non-transitory processor readable medium, operable coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions that are executed by the processor to perform specific functions.);
The combination of Kashima and Altmann does not teach “analyze the at least one three dimensional measurement of the at least one feature within the three-dimensional environment and, communicate at least one control signal configured to guide the at least one optical hardware system within the body based on the at least one three-dimensional measurement”.
Liu discloses “analyze the at least one three dimensional measurement of the at least one feature within the three-dimensional environment” (“the projection mapping process analyzes and calculates the relative distances between the image projector and various portions/points/regions of the non-flat surface to be projected with images, such as the target object 324. Based on the distance calculation, the system 100 generates a corrected image that that takes the surface geometry of the surface onto which the image is to be projected (target object 324) into account” [0224]. In order to perform the projection mapping process, the at least one processor had to have received the instruction to analyze the at least one dynamic three-dimensional measurement. Since the projection mapping process analyzes and calculates the relative distances under broadest reasonable interpretation, the process involves the step of analyzing at least one dynamic three dimensional measurement of the at least one feature within the three-dimensional environment.); and, 
“communicate at least one control signal configured to guide the at least one optical hardware system within the body based on the at least one three-dimensional measurement” (“A process 1000 executed by the controller 130 for “co-registration of the intraoperative optical data captured by the imaging system 100 of the present invention with other image data is shown in FIG. 12” [0162]. In order for the controller 130 (i.e. the at least one processor) to perform co-registration, the controller had to have communicated at least one control signal configured to guide the at least one optical hardware system within the body. Furthermore, Liu discloses “The control module or controller 130 utilized by the embodiments of the present invention is configured to communicate with the various components of the configurations to enable their synchronized operation” [0150]. Therefore, the controller 130 (i.e. at least one processor) performs the step of communicating at least one control signal configured to guide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include analyzing the at least one three dimensional measurement as disclosed in Liu in order to provide the user with a measurement which can be used to modify a treatment strategy. By analyzing the three-dimensional measurement and communicating at least one control signal based on the at least one three-dimensional measurement, the user can be made aware of the characteristics of the surgical site and make adjustments to the treatment strategy accordingly. Combining the prior art elements according to known techniques would yield the predictable result of allowing the image reconstruction system to operate based on executable instructions and providing the user with an understanding of the characteristics of the surgical site.
In regard to claim 13, Kashima discloses “A system, comprising: a tubular sleeve formed of an elongated cylinder for use in minimally invasive surgery, the tubular sleeve having a first end and a second end” (“FIG. 1 is a block diagram illustrating an exemplary configuration of one embodiment of an endoscope system according to the present disclosure. The endoscope system 1 of FIG. 1 is configured with an endoscope probe 11, an image processing device 12, and a display 13” [0033-0034]. Therefore, Kashima describes a system. An endoscope system inherently includes an elongated cylinder that is used to perform minimally invasive surgery. Furthermore, in regard to a tubular sleeve, Kashima discloses “As illustrated in FIG. 2, the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope probe 11, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041]. As illustrated in FIG. 2, these cameras 21A and 21B are located at the distal end of a tubular sleeve formed of an elongated cylinder having a first end and a second end.); 
at least one optical source fixedly mounted on the second end of the tubular sleeve […]” (“The illumination unit 24 is configured with a halogen lamp, a xenon lamp, a light emitting diode (LED) light source or the like, for example, and emits light for lighting the surgical site. For example, the illumination unit 24 can be configured in such a manner that a LED light source is located at the vicinity of the each of the front view camera 21 and the side view cameras 22A and 22B of FIG. 2, and may be configured in such a manner that only a light emission unit is provided at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B […]” [0046]. A LED light source constitutes an optical source. Since the illumination unit 24 can be a LED light source that is located at the vicinity of each of the front camera 21 (i.e. including the front cameras 21A and 21B), under broadest reasonable interpretation, the at least one optical source (i.e. LED light source) is fixedly mounted at the second end of the tubular sleeve (i.e. the cylinder shown in FIG. 2).);
“a camera fixedly mounted on the second end of the tubular sleeve and positioned to capture at least one image of the surgical area […]” (“As illustrated in FIG. 2, the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope probe 11, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041] and “The front view camera 21 capture an image of the surgical site” [0043]. Since the first and second cameras are attached to the distal end of the endoscope probe 11 and an image of the surgical site can be obtained by the front view camera 21, under broadest reasonable interpretation, the front view camera 21 is fixedly mounted on the second end of the tubular sleeve and positioned to capture at least one image of the surgical area.); 
“an image reconstruction system comprising at least one processor […] and at least one non-transitory processor readable medium, operably coupled to the at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor cause the processor to” (“The image processing device 12 includes a front view camera 
Furthermore, in regard to at least one non-transitory processor readable medium Kashima discloses “In the computer, by loading the removable recording medium 111 into the drive 110, the programmed can be installed into the storage unit 108 via the input/output interface 105” [0113] and “Note that the program executed by the computer may be a program in which processes are carried out in a time series in the order […]” [0114]. Therefore, since the removable recording medium 111 can be inserted into the computer to allow a program to be executed by the computer, under broadest reasonable interpretation, the removable recording medium 111 constitutes a non-transitory processor readable medium, operable coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions that are executed by the processor to perform specific functions.);
Kashima does not teach that the at least one processor is “positioned at the second end of the tubular sleeve”.
Altmann discloses that the at least one processor is “positioned at the second end of the tubular sleeve” (“an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Kashima so as to include the processor of the image reconstruction system being positioned within the tubular sleeve as disclosed in Altmann in order to provide the user with a better understanding of the tissue being imaged. By including the processor within the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with more information regarding the characteristics of the tissue.
The combination of Kashima and Altmann does not teach that the at least one optical source is “configured to project an optical intensity pattern onto a surgical area spaced at a first distance from the optical source”; that the camera captures at least one image of the surgical area “wherein the optical intensity pattern is projected”; “construct a point cloud from the at least one image by matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data point and perform calculations on each data point to locate each data point in three-dimensional space”.
Liu discloses that the at least one optical source is “configured to project an optical intensity pattern onto a surgical area spaced at a first distance from the optical source” (“The light emitter module 310 includes any suitable light emitting device for emitting one or more light rays 322, which serves as an excitation/illumination light of a target object 324, and/or for projection of images, such as pattern projection for 3D scanning on a target object 324” [0098]. Since the light emitter module serves to excite/illuminate a target object and can be used in pattern projection for 3D scanning, under broadest reasonable interpretation, the light emitter module constitutes at least one optical source that 
that the one image of the surgical area is obtained “wherein the optical intensity pattern is projected” (“The image detection module 320 includes any suitable light detection device configured to detect the light 326 reflected or emitted by the target object 324 in response to being illuminated by the emitted light rays 322 output by the light emitter module 310. In one aspect, the image detection module 320 may comprise a charge coupled imaging device (CCD) or a complementary metal oxide (CMOS) imaging device, however any other suitable imaging device, such as one or more photomultiplier tubes (PMT), one or more avalanche photodiodes (APD), or photodiodes may be used” [0098]. In this case, CCD and CMOS imaging devices are types of cameras. Since the image detection module 320 (i.e. camera) can detect the light reflected by the target object, under broadest reasonable interpretation, the image detection module constitutes a camera that is positioned to capture at least one image of the surgical area wherein the optical intensity pattern, from the at least one optical source, is projected.); and 
“construct a point cloud from the at least one image by matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data points and perform calculation on each data point to locate each data point in three-dimensional space” (“the depth information of the target object 324 may be inferred based on the corresponding pixel location on the sensor. Raster scanning the laser dot will generate a point cloud with depth information on the target object 324” [0179] and “a point cloud or 3D model that is based on preoperative imaging data is created as indicated at step 1120” [0166]. Since the point cloud is generated by the raster scanning with the laser dot, under broadest reasonable interpretation, the at least one processor had to have been present in order to construct a point cloud from the at least one image obtained by the camera. 

Furthermore, in regard to matching portions of the at least one image to corresponding features in the optical intensity pattern to identify data points, Liu discloses “Initially, at step 1010, the controller 130 acquires preoperative imaging data, such as PET/CT image data. Next, at step 1020, the process creates a point cloud or 3D mesh model, which is based on the preoperative imaging data. In addition, intraoperative imaging data is acquired from the optical imaging topography scanning system 100 of the present invention, such as fluorescence imaging data, in order to generate a point cloud or 3D model, as indicated at step 1030. Continuing, at step 1040, the process 1000 calculates a transformation matrix between the intraoperative image space and the preoperative image space” [0162]. Since the intraoperative imaging data is used to generate a point cloud and the process 100 further involves 
In regard to performing calculations on each data point, Liu discloses “topography measurements that are obtained by the present invention are represented as a map of depth z […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest reasonable interpretation, are associated with projected pattern of light (i.e. the original projected pattern). Since the topography measurements are able to be used to generate the association of values referred to as point clouds (i.e. the components of a pattern within the image), under broadest reasonable interpretation, in order to generate the map of depth z, the tomography measurements associated with the point clouds had to have been calculated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include the processor constructing a point cloud from the at least one image as disclosed in Liu in order to store the 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Kashima discloses “wherein the system includes a plurality of optical sources” (“For example, the illumination unit 24 can be configured in such a manner that a LED light source is located at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B of FIG. 2” [0046]. Thus, since an LED light source can be located at each of the front view cameras and the side view cameras, under broadest reasonable interpretation, the system includes a plurality of optical sources.).
The combination of Kashima and Altmann does not teach “wherein construction of the point cloud further includes constructing at least one point cloud for each coordinate set generated by an optical source and camera pairing”.
Liu discloses “wherein construction of the point cloud further includes constructing at least one point cloud for each coordinate set generated by an optical source and camera pairing” (“In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds”, which are expressed i=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set […] If multiple channels of fluorescence information are captured along with color reflectance from the target object 324, the point clouds are expressed as Pi=xi, yi, zi, Ii, Ri, Gi, Bi), where i=1, 2, 3 . . . N, with Ii representing the fluorescence channel 1, and Fi representing the fluorescence channel 2, with each channel having a different wavelength” [0135]. In this case, since the scalar value (i.e. point cloud) can be identified with each point on a surface to be imaged and point clouds can be generated for each of the multiple channels of fluorescence information of the target object 324, under broadest reasonable interpretation the construction of the point cloud had to have included constructing at least one point cloud for each coordinate set (i.e. each point) generated by an optical source and camera pairing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include processor constructing a point cloud for each coordinate set generated by an optical source and camera as disclosed in Liu in order to allow the at least one processor to generate a three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein construction of the point cloud included performing registration and triangulation procedures on the at least one image”.
wherein construction of the point cloud includes performing registration and triangulation procedures on the at least one image” (“A process 1000 executed by the controller 130 for co-registration of the intraoperative optical data captured by the imaging system 100 […] Surface-based registration will be carried out using an iterative closest point algorithm […] at step 1020, the process 1000 creates a point cloud or 3D mesh model, which is based on the preoperative imaging data. In addition, intraoperative imaging data is acquired from the optical imaging topography scanning system 100 of the present invention, such as fluorescence imaging data, in order to generate a point cloud or 3D model, as indicated at step 1030. […] at step 1050 the intraoperative imaging data, such as fluorescence image data and color reflectance data, is registered to the preoperative image space” [0162]. Therefore, intraoperative imaging data is able to be registered with preoperative imaging data. Since the process 1000 performs the step of creating a point cloud for both the preoperative imaging data and the intraoperative imaging data, this process is able to construct a point cloud. Furthermore, since the process 1000 includes a step for registering the intraoperative and preoperative imaging data, under broadest reasonable interpretation, the construction of the point cloud involves a registration process.
In regard to performing triangulation procedures on the at least one image to construct the point cloud, Liu discloses “In another embodiment, the present invention may utilize a triangulation based method to perform topography scanning of the target object 324, whereby laser light is used to probe the depth information for topography. As such, a triangulation laser emits a laser spot on the target object 324 […] the depth information of the target object 324 can be inferred. Raster scanning the laser dot will generate a point cloud with depth information on the target object 324” [0167]. Since the triangulation based method involves emitting a laser spot (i.e. laser dot) and the raster scanning of that laser dot can be used to generate a point cloud, under broadest reasonable interpretation, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include processor constructing a point cloud including performing registration and triangulation procedures as disclosed in Liu in order to allow the at least one processor to generate a more accurate three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. By performing registration and triangulation, the user can confirm the location of the target object within the surgical area more accurately. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
In regard to claim 16, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the optical source is configured to project the optical intensity pattern with at least one wavelength in a near infra-red range”. 
Liu discloses “wherein the optical source is configured to project the optical intensity pattern with at least one wavelength in a near infra-red range” (“In other embodiments of the present invention, active illumination of the scene or target object 324 being imaged may be achieved by configuring the light emitter module 310 to use a spatially varying light intensity pattern” [0136]. As established previously the light emitter module 310 constitutes an optical source. Additionally, since the optical source can be configured to use a spatially varying light intensity pattern, under broadest 
In regard to the optical intensity pattern being projected with at least one wavelength in a near infra-red range, Liu discloses “For example, in some embodiments, the light source 310 may comprise a NIR (near-infrared) light source to provide fluorescence excitation of the target object 324 […]” [0141]. Therefore, the light source 310 emits wavelengths of light in the near-infrared range of the electromagnetic spectrum. Since the light source 310 (i.e. the optical source) may comprise a near-infrared light source, under broadest reasonable interpretation, the optical source can be configured to project the optical intensity pattern with at least one wavelength in the near infra-red range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so at to include the optical source being configured to project the optical intensity pattern with at least one wavelength in a near infra-red range as disclosed in Liu in order to allow different characteristics of the target object to be observed. Wavelengths of light in the near infrared range are one of a finite number of wavelengths that provide fluorescence excitation at the target object. Therefore, it would be obvious to utilize wavelengths in the near infrared range to be able to observe the characteristics of the target object within the patient. Combining the prior art elements according to known techniques would yield the predictable result of emitting light that can provide fluorescence excitation of the target object to be observed through imaging.
In regard to claim 20, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Kashima discloses “wherein the tubular sleeve includes a longitudinal axis” (“Also, the side view cameras 22A and 22B are attached to symmetric positions with regard to the shaft center of the endoscope probe 11, on a cylindrical side surface within a predetermined distance from the distal end of the endoscope probe 11” [0042]. In order for the side view cameras to be able to 
Kashima does not teach “wherein the image reconstruction system is within the second end of the tubular sleeve”.
Altmann discloses “wherein the image reconstruction system is within the second end of the tubular sleeve” (“an image processor operatively connected to the catheter and the positioning processor, the image processor generating an ultrasonic image of the target based on the signals transmitted by the ultrasonic sensor and determining positional information for any pixel of the ultrasonic image of the target” [0067]. Therefore, since the image processor can be operatively connected to the catheter, under broadest reasonable interpretation, image processor constitutes an image reconstruction system that includes at least one processor that can be positioned within the second end of the tubular sleeve.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Kashima so as to include the processor of the image reconstruction system being positioned within the tubular sleeve in Altmann in order to allow image signals to be processed more easily. By including the image reconstruction system within the second end of the tubular sleeve, the signal obtained from the tissue does not have to be transmitted as far in order to be processed. This would simplify the hardware required to process imaging information. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with more information regarding the characteristics of the tissue.
In regard to claims 21 and 22, due to their dependence on claims 20 and 21, respectively, these claims inherit the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the second end of the tubular face is angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve” (claim 21) or “wherein the non-normal angle is in a range from 25 degrees to 75 degrees” (claim 22).
Liu teaches “wherein the second end of the tubular face is angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve” and “wherein the non-normal angle is in a range from 25 degrees to 75 degrees” (“In addition the imaging configuration 1500 includes the image detection module 320, the fluorescence imaging module 510, and the emission filter 340, such that the image detection module 320 is positioned at an angle, such as a substantially right angle, to the fluorescence imaging module 510 and emission filter 340. In addition, the beamsplitter 610 is positioned at an oblique angle, such as about a 45 degree angle, relative to the image detection module 320 and the fluorescence imaging module 510/emission filter 340” [0187]. As shown in FIG. 17, the configuration 1500 (i.e. the tubular sleeve) is a representation of the system 100. Furthermore, as shown within FIG. 27A the configuration 2400A is shown to interface (i.e. a second end or end face) with the intestine 324 through the lens 2430 (i.e. which corresponds to the lens 1550 in FIG. 17). In order for this interface to be established, the tubular sleeve (i.e. configuration 1500 or configuration 2400A) has to include a second end. Since the beamsplitter can be angled at an oblique angle (i.e. such as 45 degrees) and is associated with the lens which is formed on the end face of the configuration 1500 (i.e. configuration 2400A), under broadest reasonable interpretation, the end face can be angled at a non-normal angle relative to the longitudinal axis of the tubular sleeve (i.e. 1500 or 2400A). Furthermore, since FIG. 17 and FIG. 27A are both configurations of the system 100, FIG. 27A includes the imaging probe 2410, “the imaging probe 2410 may be embodied in the form of an endoscope” [0251], and an endoscope inherently includes a tubular sleeve with an end face, under broadest reasonable interpretation, the end face of the tubular sleeve can be angled at a non-normal angle in a range from 25 degrees to 75 degrees relative to the longitudinal axis of the tubular sleeve.).  
.
Claims 5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima US 20170257619 A1 “Kashima” and Altmann et al. US 20060253031 A1 “Altmann” and Liu US 20180270474 A1 "Liu" as applied to claims 4, 6-8, 10-16, and 20-22 above, and further in view of Hazeghi et al. US 9826216 B1 “Hazeghi”.
In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Kashima discloses “the image reconstruction system includes at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to:” (“In the computer, by loading the removable recording medium 111 into the drive 110, the programmed can be installed into the storage unit 108 via the input/output interface 105” [0113] and “Note that the program executed by the computer may be a program in which processes are carried out in a time series in the order […]” [0114]. Therefore, since the removable recording medium 111 can be inserted into the computer to allow a program to be executed by the computer, under broadest reasonable interpretation, the removable recording medium 111 
The combination of Kashima and Altmann does not teach to “83associate one or more components of a pattern within the image recorded by each camera with the original projected pattern […]; and, determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using association between the patterns”.
Liu discloses to “83associate one or more components of a pattern within the image recorded by the camera with the original projected pattern […]; and, determine three-dimensional spatial reconstructions of the three-dimensional environment within the body using association between the patterns” (“topography measurements that are obtained by the present invention are represented as a map of depth z, and as a function of spatial position x and y, which may be expressed as fzij = [(xi, yi); i=1, 2 . . . L, j=1, 2 . . . M]. In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In this case, the point cloud is expressed in terms of x, y, and z components that, under broadest reasonable interpretation, are associated with projected pattern of light (i.e. the original projected pattern). Since the topography measurements are able to be used to generate the association of values referred to as point clouds (i.e. the components of a pattern within the image), under broadest reasonable interpretation, the at least one processor is able to associate one or more components of a pattern within the image recorded by the camera with the original projected light pattern projected onto the subject. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the optically-based pattern generator disclosed in Liu in order to emit light to the subject with a specific pattern. Depending on the type of light that is used to illuminate tissue, different characteristics of said tissue may be more distinguishable. Combining the prior art elements according to known techniques would yield the predictable result of illuminating the tissue with a specific pattern of light.
The combination of Kashima, Altmann and Liu does not teach “the cameras configured to have overlapping fields of view to provide stereoscopic reconstruction independent of position of the at least one optical source”.
the cameras configured to have overlapping fields of view to provide stereoscopic reconstruction independent of position of the at least one optical source” (“wherein said optical acquisition system includes at least one of (A) a first camera and a second camera spaced apart from said first camera, each camera being a two-dimensional camera and having a field of view wherein said optical acquisition system FOV is defined by overlapping fields of view of said first camera and said second camera […]” [Claim 15]. Furthermore, in regard to stereoscopic reconstruction, Hazeghi discloses “For example, when multiple members of the family are projected in subsequent separate image acquisition frames, (x, y) data information acquired from the different acquisitions can be fused together and exploited in a joint fashion to yield enhanced (x, y, z) depth estimates during stereoscopic three-dimensional reconstruction” [Column 25, Lines 17-23]. Therefore, stereoscopic reconstruction can be performed based on the data information acquired by the first and second cameras. Therefore, since the optical acquisition system FOV is defined by overlapping fields of view of the first and second camera, under broadest reasonable interpretation, the cameras of Kashima can be arranged according to the configuration of Hazeghi in order to provide stereoscopic reconstruction independent of position of the at least one optical source of Kashima. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima, Altmann and Liu so as to include the cameras having an overlapping fields of view as disclosed in Hazeghi in order to allow three dimensional images to be formed more easily. By having the fields of view of the cameras overlap, more data can be obtained from a specific region contained within the overlapping region. These overlapping fields of view can be more easily fused together to form a stereoscopic reconstruction which can be used to assess the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of producing images that can be more readily combined into a three-dimensional stereoscopic image.
In regard to claim 17, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Kashima discloses “wherein the camera includes a first camera and a second camera positioned to capture at least one image each of the surgical area” (“As illustrated in FIG.2. the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope probe 11, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041]. Therefore, the front view camera (i.e. camera) includes a first camera and a second camera positioned to capture at least one image each of the surgical area.). 
The combination of Kashima and Altmann does not teach the surgical area “wherein the optical intensity pattern is projected”.
Liu discloses the surgical area “wherein the optical intensity pattern is projected” (“The light emitter module 310 includes any suitable light emitting device for emitting one or more light rays 322, which serves as an excitation/illumination light of a target object 324, and/or for projection of images, such as pattern projection for 3D scanning on a target object 324” [0098]. Since the light emitter module serves to excite/illuminate a target object and can be used in pattern projection for 3D scanning, under broadest reasonable interpretation, the light emitter module constitutes at least one optical source that is configured to project an optical intensity pattern onto a surgical area. Furthermore, in regard to a camera being positioned to capture at least one image of the surgical area wherein the optical intensity pattern is projected, Liu discloses “The image detection module 320 includes any suitable light detection device configured to detect the light 326 reflected or emitted by the target object 324 in response to being illuminated by the emitted light rays 322 output by the light emitter module 310. In one aspect, the image detection module 320 may comprise a charge coupled imaging device (CCD) or a complementary metal oxide (CMOS) imaging device, however any other suitable imaging device, such as one or more photomultiplier tubes (PMT), one or more avalanche photodiodes (APD), or photodiodes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include projecting an optical intensity pattern to the surgical area as disclosed in Liu in order to emit light to the subject with a specific pattern. Depending on the type of light that is used to illuminate tissue, different characteristics of said tissue may be more distinguishable. Combining the prior art elements according to known techniques would yield the predictable result of illuminating the tissue with a specific pattern of light.
The combination of Kashima, Altmann and Liu does not teach “wherein the field of view of the first camera and the second camera overlap”.
Hazeghi discloses “wherein the field of view of the first camera and the second camera overlap” (“wherein said optical acquisition system includes at least one of (A) a first camera and a second camera spaced apart from said first camera, each camera being a two-dimensional camera and having a field of view wherein said optical acquisition system FOV is defined by overlapping fields of view of said first camera and said second camera […]” [Claim 15]. Therefore, since the optical acquisition system FOV is defined by overlapping fields of view of the first and second camera, under broadest reasonable interpretation, the cameras of Kashima can be arranged according to the configuration of Hazeghi in order to provide stereoscopic reconstruction independent of position of the at least one optical source of Kashima.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima, Altmann and Liu so as to include the 
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the optical source is positioned between the first camera and the second camera”.
Liu discloses “wherein the optical source is positioned between the first camera and the second camera” (In FIG. 26 that “the imaging configuration 2200 includes the light emitter module 310, the image detection module 320, the emission filter 340, the image detection module 320A, and the excitation light source 450 which operates in conjunction with the fluorescence excitation filter 410, as previously discussed with regard to FIG. 4F” [0242]. As established previously, the light emitter module 310 constitutes an optical emitter. Furthermore, as shown in FIG. 26, the light emitter module 310 (i.e. the optical source) is located between the image detection module 320 (i.e. Camera 1) and image detection module 320A (i.e. Camera 2). Therefore, under broadest reasonable interpretation, the optical source can be positioned between the first camera and the second camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the optical source being positioned between the first camera and the second camera as disclosed in Liu in order to allow the light to be projected such that each camera can detect the emitted light from the target object. By including the optical source between the first and second cameras, the light can be more 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Altmann does not teach “wherein the first camera and the second camera are spaced a distance apart within a range of 5 mm to 12 mm”.
Liu discloses “wherein the first camera and the second camera are spaced a distance apart within a range of 5 mm to 12 mm” (“It should be appreciated that the imaging probe 2410 may be embodied in the form of an endoscope, a laparoscope or any scope that can enter or be placed into cavities within a human, animal, buildings, cars, or any other physical object. In one embodiment, the endoscope configuration of the imaging probe 2410 is similar to embodiments previously discussed, with the additional requirement that the system is miniaturized so that it can fit into a small cavity” [0251]. An endoscopes and laparoscopes are devices that inherently includes a tubular sleeve formed of an elongated cylinder that is configured for use in minimally invasive surgery. Furthermore, Liu discloses in FIG. 27A that the configuration 2400A (i.e. the tubular sleeve) includes the camera 320 as well as the imaging probe 2410. In order for the configuration 2400A to enter the various cavities to which imaging is desired, the imaging probe 2410 and the other components had to have been configured within the endoscope or laparoscope (i.e. within a tubular sleeve formed of an elongated cylinder). Additionally, FIG. 27A includes a 3D scanning module 110 and imaging module 120. 
Furthermore, FIG. 26 depicts another configuration (i.e. 2200) of the 3D scanning module 110 and the imaging module 120 that includes two cameras. Since both FIG. 26 and FIG. 27A include different configurations of the system 100, under broadest reasonable interpretation, the configuration 2200 in FIG. 26 (i.e. featuring 2 cameras) can be incorporated into the configuration 2400A (i.e. the tubular sleeve of the endoscope) of FIG. 27A. As stated in the instant application, “For a typical distance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the first and second camera being spaced a distance apart within a range of 5 mm to 12 mm as disclosed in Liu in allow the cameras to be positioned within the tubular sleeve. In order for the two cameras to be mounted on the end of the tubular sleeve the distance between them has to be small enough such that the cameras can be advanced through the tubular sleeve and consequently the lumen to which the tubular sleeve is inserted during minimally invasive surgery. Additionally, having the cameras be spaced at a distance apart within a range of 5 mm to 12 mm would allow for the fields of view of the two cameras to overlap (i.e. as disclosed in Hazeghi to provide more comprehensive imaging of the target object within the surgical area. Combining the prior art elements according to known techniques would yield the predictable result of positioning the two cameras within the tubular sleeve such that the fields of view overlap. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima US 20170257619 A1 “Kashima” and Altmann et al. US 20060253031 A1 “Altmann” and Liu US 20180270474 A1 "Liu" as applied to claims 4, 6-8, and 10-16, 20-22 above, and further in view of Copland US 20140268041 A1 "Copland".
In regard to claim 9, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, combination of Kashima and Altmann does not teach “wherein the executable instructions, when executed by the processor, further cause the processor to determine depth resolution using baseline distance, distance to an object of interest within the three-dimensional environment, and focal length of imaging optics”.
Liu discloses “wherein the executable instructions, when executed by the processor, further cause the processor to determination depth resolution using baseline distance, distance to an object of interest within the three-dimensional environment, […]” (“As the present invention offers depth information and topography data of the objects 324 imaged, the transformation matrices at the correct working distances are identified and used for image registration. For example, if the objects 324 are about 22 cm away from the system 100, the system 100 will detect the depth and use the transformation matrix for 22 cm working distance for image registration between camera 320 and camera 320A” [0243]. In order for the invention to provide depth information (i.e. determine depth resolution), the processor had to have been able to use the distance to an object of interest within the three-dimensional environment (i.e. the working distance) to determine a depth resolution to be displayed to the user. 
Furthermore, in regard to the baseline distance, Liu discloses that “In the present invention, the distance of the target object 324 is already known, Therefore, the image detector module 320 and the image detector module 320A can be registered using the corrected transformation matrix calculated for a fixed distance” [0242]. Since the distance of the target object is already known, under broadest reasonable interpretation, this fixed distance represents a baseline distance which can be used to determine depth resolution.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Altmann so as to include the 
The combination of Kashima, Altmann and Liu does not teach the “focal length of imaging optics”.
Copland discloses the “focal length of imaging optics” (“As one example, the Helmholts light source 602 comprises a plurality of second elements or light sources that are optically located at a distance from the lens 406 that is equal to one focal length of the lens 406” [0049]. Since the light sources (i.e. the imaging optics) are located at a distance equal to one focal length from the lens 406, this indicates that the focal length is a known value. Furthermore, Copland discloses that the “plenoptic detector 204 is configured to determine both intensity and direction of light reflecting from the eye 100 and hitting the detector. This information can be used to effectively refocus a plenoptic image at different focus depths after the image has been captured, and this refocusing can be used to extract depth information” [0023]. Since the plenoptic detector 204 includes imaging optics (such as the light source 602) that are associated with a specific focal length and the refocused image can be used to extract depth information, under broadest reasonable interpretation, the focal length can be utilized to the determination of the depth resolution as taught by Liu.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Kashima, Altmann and Liu so as to include the focal length disclosed in Copland in order to determine the optimum conditions to produce high quality images including the depth information. The focal length relates to the distance between the light 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Kashima US 20170257619 A1 “Kashima” and further in view of Liu US 20180270474 A1 "Liu".
In regard to claim 23, Kashima teaches “A method, comprising: inserting a first end of an endoscope into a patient’s body, the first end of the endoscope having an optical hardware of a medical scanning and mapping system, the optical hardware system having at least one optical source and at least two cameras fixed on the first end of the endoscope” (“The image combining and displaying process by the image processing device 12 will be described with reference to the flowchart of FIG. 15” [0092] and “First, the image processing device 12 acquires the front view image and the side view image in step S1” [0093]. In order for the image processing device 12 to be able to acquire the front view image from the front view camera 21, under broadest reasonable interpretation, the first end of an endoscope (i.e. endoscope probe 11) had to have been inserted into a patient’s body. Furthermore, Kashima discloses “As illustrated in FIG. 2, the front view camera 21 is configured with stereo cameras including a first camera 21A and a second camera 21B, and is attached to the distal end of the endoscope, so that the front view direction of the endoscope probe 11 is aligned with an image capturing direction” [0041] and “For example, the illumination unit 24 can be configured in such a manner that a LED light source is located at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B of FIG. 2” [0046]. Since the front view camera 21 contains a first and second camera which are attached to the distal end of the endoscope (i.e. the first end of the endoscope) and the LED light source is located in 
“positioning the first end of the endoscope at a three-dimensional environment with the patient’s body” (“The 3D image captured by the binocular front view camera 21 is displayed in the front view image display region 51” [0075]. In order for a 3D image for be displayed, under broadest reasonable interpretation, the first end of the endoscope had to have been positioned at a three-dimensional environment with the patient’s body.);
“activating the at least one optical source to illuminate the three-dimensional environment within the patient’s body” (“For example, the illumination unit 24 can be configured in such a manner that a LED light source is located at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B of FIG. 2, and may be configured in such a manner that only a light emission unit is provided at the vicinity of each of the front view camera 21 and the side view cameras 22A and 22B so that light from a light source unit […] is transmitted to the emission unit via an optical fiber or the like and output” [0046]. In order for the LED light source (i.e. optical source) to be able to transmit light, under broadest reasonable interpretation, the at least one optical source had to have been activated to illuminate a three-dimensional environment within the patient’s body.); 
“activating the at least two cameras to capture the at least one image of the three-dimensional environment within the patient’s body” (“The front view camera 21 capture an image of the surgical site, whereas the side view cameras 22A and 22B captures images of a portion surrounding the surgical site as auxiliary information” [0043]. In order for the front view camera 21, containing the first and second cameras 21A and 21B, to capture an image of the surgical site, under broadest reasonable 
Kashima does not teach “processing, by an image reconstruction system of the medical scanning and mapping system, the at least one image to construct a point cloud”; and, “88determining, by the image reconstruction system, at least one three dimensional measurement of at least one feature within the point cloud”. 
Liu discloses “processing, by an image reconstruction system of the medical scanning and mapping system, the at least one image to construct a point cloud”; and, “88determining, by the image reconstruction system, at least one three dimensional measurement of at least one feature within the point cloud” (“It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z as a function of spatial position x and y […] In the present invention, 3D (three-dimensional) surface topography information combined with fluorescence imaging information is able to identify a scalar value that is associated with each point on a surface being imaged of the target object 324. This association of values is referred to as “point clouds,” which are expressed as Pi=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z, an image reconstruction system that is configured to process the at least one image had to have been present. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value (i.e. point cloud) associated with points on the surface of the target object, under broadest reasonable interpretation, the image reconstruction system can be configured to provide at least one dynamic three-dimensional measurement of at least one feature within the point cloud. Additionally, since the point cloud can be expressed in terms of x, y, and z, the image reconstruction system performs processing of the at least one image to provide a point cloud. Furthermore in regard to the image reconstruction system, Liu discloses “In one aspect, the controller 130 may comprise a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kashima so as to include processing the at least one image to construct a point cloud and determining at least one three-dimensional measurement of at least one feature within the point cloud as disclosed in Liu in order to allow the at least one processor to generate a three-dimensional model of the target object being imaged. Constructing a point cloud is one of a finite number of methods that can be used to create a three-dimensional model of a target object within the surgical area. This model of target object allows the user to better understand the characteristics of the surgical area when performing a surgical procedure. Combining the prior art elements according to known techniques would yield the predictable result of generating a three-dimensional model of the target object located in the surgical area.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable by Kashima US 20170257619 A1 “Kashima” and Liu US 20180270474 A1 "Liu" as applied to claim 23 above, and further in view of Davis et al. US 20190167299 A1 “Davis”.
In regard to claim 24, due to its dependence on claim 23 this claim inherits the references disclosed therein. That being said, Liu discloses the “determination of the at least one three dimensional measurement of at least one feature within the point cloud” (“It should also be appreciated that topography measurements are obtained by the present invention are represented as a map of depth z i=xi, yi, zi, Ii; where (i=1, 2, 3 . . . N), and Ii represents the fluorescence imaging value at the ith surface point in the data set” [0135]. In order to generate a map of depth z, an image reconstruction system that is configured to process the at least one image had to have been present. Additionally, since the 3D surface topography information can be combined with the fluorescence imaging information to identify a scalar value (i.e. point cloud) associated with points on the surface of the target object, under broadest reasonable interpretation, the image reconstruction system can be configured to provide at least one dynamic three-dimensional measurement of at least one feature within the point cloud. Additionally, since the point cloud can be expressed in terms of x, y, and z, the image reconstruction system performs the step of processing the at least one image to provide a point cloud. Furthermore in regard to the image reconstruction system, Liu discloses “In one aspect, the controller 130 may comprise a compact digital processing unit that comprises a FPGA (field programmable gate array) with a suitable computing unit, such as a laptop computer. The FPGA may be programmed using any suitable programming language and utilizes the parallel processing capabilities of the FPGA to implement real-time imaging and displaying of the results on a computer monitor, or any other suitable display” [0150]. Since the controller includes a field programmable gate array (FPGA) that utilizes parallel processing capabilities to implement real-time imaging, under broadest reasonable interpretation, this FPGA constitutes an image reconstruction system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Kashima so as to include processing the at least one image to construct a point cloud and determining at least one three-dimensional measurement of at 
The combination of Kashima and Liu does not teach “wherein the optical hardware system is provided on a platform configured to be positioned within a patient and operated independently of the endoscope and positioning the platform includes: positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination […]”.
Davis discloses “wherein the optical hardware system is provided on a platform configured to be positioned within a patient and operated independently of the endoscope and positioning the platform includes: positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination […]” (“A method for imaging a surgical field in a patient’s brain comprising the steps: providing a cannula for accessing the surgical field […] a camera secured to the proximal end of the cannula, wherein said camera is translatable from a first position in which the camera extends into the lumen of a cylindrical space defined by the lumen of the cannula tube and extending therefrom, to a second position in which the camera resides outside the lumen of the cylindrical space defined by the lumen of the cannula tube; moving the camera to the second position” [Claim 92]. In this case, since the method involves inserting a cannula (i.e. an endoscope) into the surgical field and the camera can be translated through the cannula tube from a first position to a second position that is outside the lumen of the cannula tube, under broadest reasonable interpretation 
In regard to positioning the endoscope at a target location; disconnecting the platform from the endoscope; and retrieving the platform subsequent to determination, Davis discloses “providing a cannula system for accessing a surgical field […] wherein said camera is translatable from a first position in which the camera extends into the lumen or a cylindrical space defined by the lumen of the cannula tube and extending therefrom, to a second position in which the camera resides outside of the lumen or the cylindrical space defined by the lumen of the cannula tube; moving the camera to the second position; […] inserting the distal end of the cannula and the distal end of the obturator into the patient’s brain; […] moving the camera to the first position; operating the camera to obtain an image of the surgical field” [Claim 92]. In this case, since the cannula system can be used to access the surgical field and the distal end of the cannula can be inserted into the patient’s brain, under broadest reasonable interpretation, the endoscope (i.e. cannula) can be positioned at a target location. Furthermore, since the camera can be translated from a first position to a second position in which the camera resides outside the lumen of the cannula tube, under broadest reasonable interpretation, the platform containing the camera can be disconnected from the endoscope. Additionally, since the camera can be moved back to the first position and operated to obtain images of the surgical field once the distal end of the cannula has been positioned within the patient’s brain (i.e. a target location) under broadest reasonable interpretation, the platform containing the camera can be retrieved subsequent to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Liu so as to include the platform which is operated independently of the endoscope as disclosed in Davis in order to allow optical hardware to be advanced to the target location more easily. By including the optical hardware system (i.e. including at least one camera and at least one optical source) on a platform, these devices can be positioned more precisely so as to perform measurements and perform imaging. Combining the prior art elements according to known techniques would yield the predictable result of obtaining images of the target location.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable by Kashima US 20170257619 A1 “Kashima” and Liu US 20180270474 A1 "Liu" as applied to claim 23 above, and further in view of Choi et al. US 20140187861 A1 “Choi” and Axon US 20130090527 A1 “Axon”.
In regard to claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the combination of Kashima and Liu does not teach “wherein the optical hardware system is configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope, with at least one measurement being a real-time measurement of the at least one feature […]”.
Choi discloses “wherein the optical hardware system is configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope, with at least one measurement being a real-time measurement of the at least one […]” (“In an aspect of one or more embodiments, there is provided an endoscope using depth information, the endoscope including a light source unit to generate an irradiated light signal including an infrared ray, a sensing unit to obtain depth information, based on the irradiated light signal and a reflected light signal generated through the 
In regard to the at least one measurement being a real-time measurement of the at least one feature, Choi discloses “For example, the color/depth sensor 560 may use an active time-of flight (TOF) scheme using the light source 550 to obtain depth information. The TOF scheme may obtain the depth information, based on a movement time of the irradiated light signal from the light source 550” [0120] and “The light source 630 may generate an irradiated light signal in a progressing direction of the endoscope, and the color/depth sensors 640 may obtain color information and depth information, based on a reflected light signal off of an intestine wall” [0123]. Therefore, since the color/depth sensor can use an active time-of flight (TOF) scheme to obtain depth information based on a movement time of the irradiated light signal and the light source can generate an irradiated light signal in a progressing direction of the endoscope (i.e. as endoscope is advancing through the intestine), under broadest reasonable interpretation, the at least one measurement can be a real-time measurement of the at least one feature.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima and Liu so as to include the hardware system being configured to be positioned within the colon to provide measurements and positioning data to guide and position the endoscope as disclosed in Choi in order to obtain images of specific 
The combination of Kashima, Liu and Choi does not teach “to identify at least one loop within the colon”.
Axon discloses “to identify at least one loop within the colon” (“The flexible shaft (33) of the medical scoping device is advanced in a distal direction through the colon towards the bend of loop region (36) of the colon (FIG. 12B) whilst insufflating the colon immediately forwards of the distal tip. […] As the scope passed further up the colon and encounters the loop region the projecting elements engage with the colon wall in a soft grip […] As regards improved visualization, the distal row of longer projecting elements is designed to open the colonic lumen for close inspection” [0099]. In this case, in order for the medical scoping device can be able to advance in the distal direction through the colon towards the bend of loop region 36, under broadest reasonable interpretation, at least one loop had to have been identified within the colon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Kashima, Liu and Choi so as to include identifying at least one loop within the colon as disclosed in Axon in order to allow the endoscopist to examine the colon while advancing the colonoscope [Axon: 0008] by steering the tip of the colonoscope to prevent advances that would lead to trauma at the point of contact between the colonoscope and the wall of the colon [Axon: 0079]. When performing an endoscopic examination it is important to be able to identify the organ of interest, so that the medical device can be advanced without damaging the tissues of the patient. By identifying at least one loop within the colon according to the advancement .   
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 10/13/2021, with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims in the final office action of 07/15/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 13, filed 10/13/2021, with respect to the rejection of claim 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 21 under 35 U.S.C. 112(b) in the final office action of 07/15/2021 has been withdrawn. 
Applicant’s arguments, see Remarks pages 13-22, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
In regard to claim 1, the examiner acknowledges that the prior art references of Amirana and Altmann do not necessarily teach the optical source and cameras being fixed at the second end of the tubular sleeve as recited in the amended claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kashima US 20170257619 A1 “Kashima” as stated in the 35 U.S.C. 103 section above.
In regard to claims 2-3, the examiner respectfully asserts that the secondary reference of Copland teaches “wherein at least one of the two cameras is a plenoptic camera […]” (claim 2) and the imaging lens system, microlens array and a light detecting array recited in claim 3 for the reasons stated in the 35 U.S.C. 103 section above. Due to their dependence on claim 1, however, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection made in view of Kashima.
Copland is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Copland is within the same field of endeavor of light tomography but also it solves a particular problem of having a plenoptic camera to capture variation of intensity with spatial position and angle.
In regard to claims 4, 6-8, 10-16 and 20-22, the examiner respectfully asserts that the secondary reference of Liu teaches the claimed elements for the reasons stated in the 35 U.S.C. 103 section above. Due to their dependence on claim 1, however, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection made in view of Kashima.
In regard to the argument in the applicant’s remarks page 18 filed 10/13/2021, stating “As such, positioning a camera and light emitting module at the alternate end of the endoscope in Liu is not an obvious change”, the examiner notes that the reference of Liu is brought into the rejection to teach that the hardware/computer has an optical pattern generator that imposes an original projected pattern and controlled spatial variations in intensity. Having the camera and light emitting module at the end of the endoscope is already disclosed by Kashima in view of Altmann as stated above. Furthermore, the reference of Liu modifies the combination of Kashima and Altmann, not the other way around as implied by the argument “As such, positioning a camera and light emitting module at the alternate end of the endoscope in Liu is not an obvious change”.
In regard to claims 5 and 17-19, the examiner respectfully asserts that the secondary reference of Hazeghi teaches the claimed elements for the reasons stated in the 35 U.S.C. 103 section above. Due to their dependence on claim 1, however, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection made in view of Kashima.
In regard to claim 9, the examiner respectfully asserts that the secondary references of Liu and Copland teach the claimed elements for the reasons stated in the 35 U.S.C. 103 section above, Due to its dependence on claim 1, however, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection made in view of Kashima.
In regard to claim 23, the examiner acknowledges that the prior art reference of Amirana does not teach “two cameras fixed on the first end of the endoscope”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kashima US 20170257619 A1 “Kashima” as stated in the 35 U.S.C. 103 section above.
In regard to claim 24, the examiner respectfully asserts that the secondary reference of Davis teaches the claimed elements for the reasons stated in the 35 U.S.C. 103 section above. Due to its dependence on claim 23, however, these claim inherits the references disclosed therein. Thus, this claim is subject to the new ground(s) of rejection made in view of Kashima.
In regard to claim 25, the examiner respectfully acknowledges that the secondary reference of Choi does not explicitly teach “to identify at least one loop within the colon”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kashima US 20170257619 A1 “Kashima” and Axon US 20130090527 A1 “Axon” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pau et al. US 20190197714 A1 “Pau”;
Send et al. US 20150286340 A1 “Send”;
Eversull et al. US 20070083217 A1 “Eversull”

Send is pertinent to the applicant’s disclosure because it includes “An optical detector, comprising: at least one spatial light modulator […] at least one optical sensor […] at least one modulator device […] and at least one evaluation device […]” [Claim 1].
Eversull is pertinent to the applicant’s disclosure because it discloses “In addition, the imaging assembly 62 may include one or more light sources disposed at the distal end of the catheter 12” [0057] and “In one embodiment, the optical imaging element comprises an image sensor such as a CCS, CMOS and the like disposed distally, e.g., adjacent or within the distal end 16” [0055].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/K.E.S. /Examiner, Art Unit 3793      

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793